DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claims 1, 2, 4, 10-12, 15-18, and 21 are objected to because of the following informalities:  
With regard to Claim 1, line 10, please change “said wall” to “said exterior wall” for antecedent basis.
With regard to Claim 2, line 1, please change “said bag” to “said flexible bag” for antecedent basis.
With regard to Claim 4, line 1, please change “said bag” to “said flexible bag” for antecedent basis.
With regard to Claim 10, line 1, please change “said bag” to “said flexible bag” for antecedent basis.
With regard to Claim 11, line 1, please change “said wall” to “said exterior wall” for antecedent basis.
With regard to Claim 12, line 2, please change “said wall” to “said exterior wall” for antecedent basis.
With regard to Claim 15, line 1, please change “said bag” to “said flexible bag” for antecedent basis.
With regard to Claim 16, line 3, please change “a bag” to “flexible bag” for antecedent basis.
With regard to Claim 17, line 1, please change “said bag” to “said flexible bag” for antecedent basis.
With regard to Claim 18, lines 1 and 3, please change “said bag” to “said flexible bag” for antecedent basis.
With regard to Claim 21, line 1, please change “said bag” to “said flexible bag” for antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 23, line 1, it is unclear if “a bag” is the same as “a bag according to claim 1” of Claim 16.
With regard to Claim 26, “the wet medium” lacks antecedent basis from Claim 16. It appears that Claim 26 should be dependent from Claims 23-25.
With regard to Claims 29 and 30, these claims are “use” claims which attempt to claim a process without setting forth any steps involved in the process. Therefore, these claims raise an issue of indefiniteness under 35 USC 112(b). See MPEP § 2173.05(q).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, 12, 13, 16, 18-20, 22, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gebauer (US 2008/0217248).

    PNG
    media_image1.png
    653
    393
    media_image1.png
    Greyscale

With regard to Claim 1, Gebauer discloses a flexible bag containing chromatographic medium, said flexible bag comprising an exterior wall of a non-porous material having attached thereto a first and a second liquid distribution element thereby defining a compartment for chromatographic medium therein (Figure 2, [0016, [0059], porous medium contained in a bag may be inserted into frame or vessel designed to resist pressure and load exerted on one or multiple lateral surfaces of the packed bed during operation; tubular housing 111, filter 104 (first liquid distribution element), filter 106 (second liquid distribution element)). Gebauer discloses that the porous medium is contained in the bag which can be replaced while the frame is re-usable ([0016]). While Gebauer is silent to using a bag containing chromatographic medium with the embodiment of Figure 2, it would have been obvious to one of ordinary skill in the art to do so in order to replace the bag and porous medium while reusing the frame of Figure 2. 
Gebauer discloses said first liquid distribution element being opposed to said second liquid distribution element (Figure 2, [0059], filter 104, filter 106).
Gebauer discloses a medium filling port (Figure 2, [0062], valve means 120).
Gebauer discloses wherein the first liquid distribution element and/or the second liquid distribution element are welded or molded to said flexible wall ([0016], [0059], when the flexible bag containing the chromatographic medium of modified Gebauer is in use with the frame of Figure 2, the flexible bag would be molded to the first and second liquid distribution elements due to operational pressure within flexible bag).
Gebauer discloses wherein the first and second liquid distribution elements are each formed from material having pores that are too small to allow chromatographic medium to pass through but are porous to liquids ([0059], [0062]).
With regard to Claim 2, Gebauer discloses wherein said bag has a tubular configuration and additional comprises an interior wall (Figure 2, flexible bag would conform to shape of frame in Figure 2, which a tubular configuration; the flexible bag would inherently have an interior wall opposite the exterior wall). Gebauer discloses wherein the first liquid distribution element is welded or molded to said exterior wall and the second liquid distribution element is welded or molded to said interior wall (Figure 2, [0016], both liquid distribution elements are molded to both the interior and exterior walls of the flexible bag and the bag fits the shape of the distribution elements).
With regard to Claim 4, Gebauer discloses wherein the flexible bag has a cylindrical configuration and comprises a first and second end piece attached to the exterior wall and adjacent to the first and second distribution element respectively, both said end pieces comprising an opening for receipt of an inlet or outlet for carrier liquid (Figure 2, [0059], [0062], [0064], first end unit 112, second end unit 113, mobile phase port 133, outlet 140).
With regard to Claim 5, Gebauer discloses wherein the first and second end pieces are welded or molded to the exterior wall (Figure 2, the flexible bag would be molded to the first and second end pieces due to operational pressure within flexible bag).
With regard to Claim 6, Gebauer discloses wherein the first and second end piece are made from a rigid or semi-rigid material ([0060], high strength plastic material).
With regard to Claim 7, Gebauer discloses wherein the first liquid distribution element and the second liquid distribution elements are selected from the group consisting of filter, mesh, net, and sinter ([0059], filter).
With regard to Claim 8, Gebauer discloses wherein the first liquid distribution element and the first end piece are an integrated unit, and the second liquid distribution element and the second end piece are an integrated unit (Figure 2, [0059]).
With regard to Claim 9, Gebauer discloses wherein the bag and frame are for use in axial chromatography (Figure 2, [0059]).
With regard to Claim 12, Gebauer discloses additionally comprising a semi-rigid housing around the wall to provide rigidity in an axial and/or radial direction ([0111], tubular housing).
With regard to Claim 13, Gebauer discloses wherein the chromatographic medium is wet or dry ([0003]-[0004], packing slurry).
With regard to Claim 16, Gebauer discloses a method of packing a chromatography column, said method comprising the steps of a) inserting a bag according to Claim 1 into a chamber of a chromatography column (see rejection of Claim 1; [0016]). Gebauer discloses b) closing the column housing ([0059]). Gebauer discloses c) forming or compressing a packed bed of chromatographic medium ([0062]).
With regard to Claim 18, Gebauer discloses wherein the bag contains wet medium ([0003]-[0004]). Gebauer discloses wherein the column housing is rigid and the packed bed is formed or compressed by axial compression of the bag ([0062]).
With regard to Claim 19, Gebauer discloses wherein the column comprises a hydraulic chamber and the packed bed is formed or compressed by filling said chamber with a hydraulic fluid ([0056]).
With regard to Claim 20, modified Gebauer is silent to wherein said hydraulic chamber is a flexible bag.
Gebauer discloses that a bag may be used to contain porous chromatographic material ([0016]). It would also be obvious to use a flexible bag for containing a hydraulic fluid, as there would be no change in the operation of the hydraulic system and prevent the frame from contacting the hydraulic fluid.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein said hydraulic chamber is a flexible bag, as there would be no change in the operation of the hydraulic system and the flexible bag would prevent the frame from contacting the hydraulic fluid.
With regard to Claim 22, Gebauer discloses wherein the column comprises a movable piston or adapter and the packed bed is formed or compressed by axial movement of said piston or adapter ([0062]).
With regard to Claims 28, 29, and 30, Gebauer discloses a chromatography column comprising a flexible bag according to Claim 1, and using the chromatography column for separating or purifying a protein (Claim 1, [0011], [0016]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gebauer (US 2008/0217248), as applied to the claims above, in view of Saxena (US 4,676,898).
With regard to Claim 3, modified Gebauer discloses all the limitations in the claims as set forth above. However, modified Gebauer is silent to the frame being for use in radial chromatography.
Saxena discloses a chromatographic column in which flow through the separating medium bed takes place horizontally (Abstract). Saxena discloses that the horizontal flow column has a high cross sectional area and very low effective bed height, thus offering the ability to handle very high flow rates at low operative pressures (C4/L10-13).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the frame of modified Gebauer to be used in radial chromatography, as taught by Saxena, since radial chromatography columns have a high cross sectional area and very low effective bed height, thus offering the ability to handle very high flow rates at low operative pressures.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gebauer (US 2008/0217248), as applied to the claims above, in view of McDonald (US 4,250,035).
With regard to Claim 11, modified Gebauer discloses all the limitations in the claims as set forth above. However, modified Gebauer is silent to wherein the wall is made from plastic polymeric material.
McDonald discloses that by providing means to exert radial pressure on the column packing, the packing efficiency of the column is increased and is more reproducible (Abstract). McDonald discloses that the column can be filled with packing and compressed just before its use by external pressure acting on the cylindrical wall of the column, e.g., a wall formed of material such as a thin polyethylene, a polytetrafluoroethylene polymer, or like sheet material (C4/L26-30).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the wall is made from plastic polymeric material, as taught by McDonald, for use with compressing packing material within the flexible bag.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gebauer (US 2008/0217248), as applied to the claims above, in view of Rai (US 4,986,909).
With regard to Claims 14 and 15, modified Gebauer discloses all the limitations in the claims as set forth above. However, modified Gebauer is silent to wherein said wet or dry chromatographic medium is sterile (Claim 14) and said bag is sterile (Claim 15).
Rai discloses a chromatography column for effecting chromatographic separation of at least two components of a sample flowing through the column (Abstract). A stationary phase of chromatographic media that is sterile is suitable for protein or non-protein purifications (C15/L1-25).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein said wet or dry chromatographic medium is sterile (Claim 14), and said bag is sterile (Claim 15), as taught by Rai, so that the chromatographic media is suitable for protein or non-protein purifications.
With regard to Claim 15, regarding limitations which are directed to a manner of sterilizing said bag, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App & Inter. 1987) that states a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gebauer (US 2008/0217248), as applied to the claims above, in view of Guiochon et al (“Consolidation of the packing material in chromatographic columns under dynamic axial compression. I. Fundamental study”).
With regard to Claim 17, modified Gebauer discloses all the limitations in the claims as set forth above. However, modified Gebauer is silent to wherein said bag contains dry chromatographic medium and said packed bed is formed by adding liquid to swell said medium to give a swollen volume Vs in a liquid of substantially 105-120% of the column chamber.
Guiochon et al (Guiochon) discloses that packing materials consolidate progressively inside chromatographic columns (Abstract). Guiochon discloses that the final length of a column of dry material was 22.22 cm (P259/Dry compression) before wetting the dry packing, after the which the column length stabilized at 18.9 cm (P259/Wetting a dry packing). The teachings of Guiochon suggest that the swollen volume Vs was substantially 105-120% of the final column length of 18.9 cm since the initial length of the column before wetting was 22.22 cm.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein said bag of modified Gebauer contains dry chromatographic medium and said packed bed is formed by adding liquid to swell said medium to give a swollen volume Vs in a liquid of substantially 105-120% of the column chamber, as taught by Guiochon, in order to pack and wet dry chromatographic media.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gebauer (US 2008/0217248), as applied to the claims above, in view of Ehring (GB 2446934).
With regard to Claim 27, modified Gebauer discloses all the limitations in the claims as set forth above. However, modified Gebauer is silent to additionally comprising sterilizing the column with radiation.
Ehring discloses that gamma irradiation is a method used to sterilize equipment in order to reduce the microbial population on the equipment (Page 2).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to additionally comprise sterilizing the column of modified Gebauer with radiation, as taught by Ehring, in order to reduce the microbial population on the equipment.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 of U.S. Patent No. 9,421,479. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant Claim 1 is broader than Claim 1 of the ‘479 patent. In addition, instant method Claim 16 is dependent on instant Claim 1, such that it is included in the double patenting rejection.

Allowable Subject Matter
Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art is silent to wherein said bag additionally comprises a second compartment having an inlet for hydraulic fluid (Claim 10), or wherein the bag comprises a second compartment and the packed bed is formed or compressed by filling said second compartment with a hydraulic fluid (Claim 21).
Furthermore, Claim 23 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, once the 112(b) rejection is addressed. The prior art is silent to Claim 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777